                         Case 1:19-cv-06028-JGK Document 24 Filed 11/26/19 Page 1 of 2




      200 I. tJ. "'IL-LErn:-, ROAD
                                                        AHMUTY, DEMERS                   &     McMANUS     lHO \YA,J1EH srrH.El~'P, Jffl'II l•~LOOH
                                                                                                             NJ~"' YOR.H:, NE\V YORI{ 100!38
  AJ~JJJ•~H'PSON, NE"r YORI{ 11507
                                                                                                                      (212) 51:l-7788
               (51 G) 294- 54:18



20 \VE!i:•;rr I\IAIN S'l1 REJ•.?r, SUl'J1Ji.; 205
                                                                          15:n ROU'l'li: 82                 6:34 PLANK ROAD, surrE 20:l A
        RIVERIIJ<:AD, NY IHJ0J                                                                             CLil•vroN PARI{, NE\V YORK 12065
                 (516) 5:35-1844                          IIOPI<::WJ{;LL ,JUNC'l'ION, Nli:W YOHK 125:3:3              (518) :387-:1(J04



          55 C'IIUlH'II S'J'REErr                                                                                G5 I\IADISON A YENlJg
                Sl:!l'l1E 205
\VIII'PJi~ PLAINS, NE\V YORK 10601                                         <845> 22a-:34 70                            SlTI'l'J•: 400
                                                                                                               l\IOR.HIS'r(HVN, N,J 07HGO
              (lll4) 584-99:)4                                                                                       (!)7:l) !184-7:l00
                                                                     l<'ACSil\IILg (845) 22:3-:3287



                                                                                     November 26, 2019

      Via ECF E-filing

      Hon. John G. Koeltl
      United States District Court
      Southern District
      500 Pearl Street
      New York, NY 10007

                                    Re:             Yvonne Kim v. James & Laura Evans
                                                    Index No.    : 1: 19-cv-06028-JGK
                                                    Our File No. : NGIC 147919 CJC

      Dear Hon. Koeltl:

            I represent the defendants James & Laura Evans in this matter. I have filed a Notice of
      Appearance along with this correspondence.

              My clients are residents of the State of New York. The plaintiffs' Complaint indicates that
      they are residents of the State of New York. Further, Plaintiffs counsel has confirmed to me that
      his clients are residents of the State of New York.

                     Given this information, I request that your Honor remand this matter to State Court.

                     Your time and consideration are appreciated.



                                                                    ~~(>
                                                                      /
                                                                                  ,<)letytruly y~s,

                                                                            ~~,...:> . / / .
                                                                                 CARMINE J. CAROLE!
                                                                      ;         ~ 7 0 , Ext. 6501
      CJC:ar                                                                     carmine.carolei@admlaw.com
      Enc.
        Case 1:19-cv-06028-JGK Document 24 Filed 11/26/19 Page 2 of 2




cc:

BOHRER & LUKEMAN
Attorneys for Plaintiff
5 Columbus Circle, Suite 1501
New York, NY 10019

Oliver Beiersdorf, Esq.
Gregory D. Speirer, Esq.
REED SMITH, LLP
Attorneys for Defendant
HAWAIIAN AIRLINES, INC.
599 Lexington Avenue
New York, NY 10022
